Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 5/23/2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corl (US 20140180128 A1).

    PNG
    media_image1.png
    276
    524
    media_image1.png
    Greyscale

Regarding claim 1, Corl discloses a system, comprising: 
a flexible 1-3 piezo-composite transducer comprising: 
a plurality of 1-3 composite pillars 320 extending upwardly from a transducer substrate 310, individual ones of the plurality of 1-3 composite pillars formed of an active piezo-electric material ¶34, the active piezo-electric material comprising lead zirconate titanate ¶34 ceramic; and 
a passive polymer matrix formed of a flexible material positioned between the plurality of 1-3 composite pillars ¶34, the flexible material comprising polydimethylsiloxane (PDMS) ¶34; 
a first electrode 151/152 positioned on each side of the flexible 1-3 piezo-composite transducer; and 
a second electrode positioned on each side of the flexible 1-3 piezo-composite transducer.

Corl may be merely silent upon the specific PZT selected.  At the time of the invention PZT-5H was a known generic form of PZT.  PZT is genally understood to be one of PZT-5A, PZT-5H or PZT-5J.  
PZT-5A  is generally selected for applications that have extreme temperatures and/or a widely varying temperature but the performance is desired to remain constant.  PZT-5H has considered the best piezoelectric material properties but is influenced by temperature change and has a slightly reduced temperature range.  PZT-5J is a compromise between 5H and 5A.
Corl is silent upon the specific PZT, as such one of ordinary skill would be expected to select the appropriate type of PZT for its desired use, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to select 5H (or one of the others), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim 2-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Kim et al. (US 20160211777 A1).

Regarding claim 2, Corl in view of Kim et al. disclose a system of claim 1, wherein: a first layer of the first electrode is a gold (Au) electrode; and a second layer of the first electrode is formed of a plurality of silver.  Corl is merely silent upon wherein the silver electrodes are specifically nanowires (AgNW) and the polydimethylsiloxane (PDMS).  	At the time of the invention AgNW/PDMS was a known form to provide a flexible electrode and would be considered a suitable choice to one of ordinary skill in the art as Corl discloses flexible electrodes are ideal for the device.  
	Kim et al. teaches a similar device structure to that of Corl.  Kim in figure 3I discloses piezo pillars (PZT is disclosed to be a alternative material) embedded in PDMS with AgNW upper flexible electrodes with opposing Au electrodes as claimed.
	

    PNG
    media_image2.png
    278
    424
    media_image2.png
    Greyscale
	
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible electrode of Corl with AgNW flexible electrode as taught by Kim et al., since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 3, Corl in view of Kim et al. disclose a system of claim 1, is silent upon wherein: a height of at least a portion of the plurality of 1-3 composite pillars is approximately 1000 µm; a thickness of the first electrode is approximately 100 nm; and a thickness of the second electrode is approximately 50 µm.  
The recited dimensions however are not understood to produce or provide for any unexpected result or benefit.  The dimensions are understood to be optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensions  through routine experimentation and optimization to obtain optimal or desired device performance because the dimensions is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 4, Corl in view of Kim et al. disclose a system of claim 1, wherein the flexible 1-3 piezo-composite transducer is implemented in a pressure sensor, an ultrasound device, a hydrophone, an accelerometer, a medical imaging device, a brain stimulator, or a nondestructive testing (NDT) probe (Corl - Abstract – a transducer to be used in ultrasound applications) .
	Note: The limitations appear to be merely a statement of intended use of the device structure of claim 1 with out explicitly or implicitly requiring a distinction in structure.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Regarding claim 5, Corl in view of Kim et al. disclose a flexible piezo-composite transducer, comprising: a plurality of composite pillars extending upwardly from a transducer substrate, individual ones of the plurality of composite pillars formed of an active piezo-electric material; and a passive polymer matrix formed of a flexible material positioned between the plurality of composite pillars (Corl Fig. 3 & Kim et al. fig. 3I)

Regarding claim 6, Corl in view of Kim et al. disclose a flexible piezo-composite transducer of claim 5, wherein the active piezoelectric material comprises one of: a lead zirconate titanate (PZT) ceramic and a piezo- electric single crystal (Corl ¶34-35 & Fig. 3 ;  Kim et al. ¶31 & fig. 3I)

Regarding claim 7, Corl in view of Kim et al. disclose a flexible piezo-composite transducer of claim 6, wherein the active piezoelectric material comprises the piezo-electric single crystal, the piezo-electric single crystal being PMN-PT single crystal or PZN-PT single crystal (Corl Abstract)

Regarding claim 8, Corl in view of Kim et al. disclose a flexible piezo-composite transducer of claim 6, wherein the active piezoelectric material comprises the PZT ceramic.
Corl may be merely silent upon the specific PZT selected.  At the time of the invention PZT-5H was a known generic form of PZT.  PZT is genally understood to be one of PZT-5A, PZT-5H or PZT-5J.  
PZT-5A  is generally selected for applications that have extreme temperatures and/or a widely varying temperature but the performance is desired to remain constant.  PZT-5H has considered the best piezoelectric material properties but is influenced by temperature change and has a slightly reduced temperature range.  PZT-5J is a compromise between 5H and 5A.
Corl is silent upon the specific PZT, as such one of ordinary skill would be expected to select the appropriate type of PZT for its desired use, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to select 5H (or one of the others), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 9, Corl in view of Kim et al. disclose a flexible piezo-composite transducer of claim 5, wherein the flexible material of the passive polymer matrix comprises polydimethylsiloxane (PDMS) (Corl ¶34-35 & Fig. 3 ;  Kim et al. ¶31 & fig. 3I)

Regarding claim 10, Corl in view of Kim et al. disclose a flexible piezo-composite transducer of claim 5, further comprising: a first electrode and a second electrode positioned on each side of the flexible piezo-composite transducer; wherein a first layer of the first electrode is positioned on each side of a layer formed of the plurality of composite pillars and the passive polymer matrix; and wherein a second layer of the first electrode is positioned on each side of the layer formed of the plurality of composite pillars and the passive polymer matrix (Corl ¶34-35 & Fig. 3 ;  Kim et al. ¶31 & fig. 3I)


Regarding claim 12, Corl in view of Kim et al. disclose a flexible piezo-composite transducer of claim 1, wherein the flexible piezo-composite transducer is implemented in a pressure sensor, an ultrasound device, a hydrophone, an accelerometer, a medical imaging device, a brain stimulator, or a nondestructive testing (NDT) probe (Corl - Abstract – a transducer to be used in ultrasound applications).
	Note: The limitations appear to be merely a statement of intended use of the device structure of claim 1 without explicitly or implicitly requiring a distinction in structure.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Kim et al. in view of Hosono et al. (US 20060079785 A1).

Regarding claim 11, Corl in view of Kim et al. disclose a flexible piezo-composite transducer of claim 10, wherein: the first layer of the first electrode comprises a Au electrode; and the second layer of the first electrode comprises a silver nanowire (AgNVV) and a PDMS electrode (Corl ¶34-35 & Fig. 3 ;  Kim et al. ¶31 & fig. 3I).
	Cori and Kim et al. are however silent upon a electrode having the capability to be Ti/Au or Cr/Ti.  At the time of the invention Ti/Au and Cr/Ti were known as functional equivalent materials for the purpose.  For support see Hosono et al. ¶37 which teaches a analagous electrode of a analogous transducer (having piezo pillars) specifically having Ti/Au or Cr/Ti electrodes 5.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select Ti/Au or Cr/Ti, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/31/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822